DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it isn’t understood as to what width the applicant is claiming is to be greater than the other.  Is the width of a single roller set or the width end to end of each roller set as a whole?  The applicant’s specification make no mention of the widths of the rollers or roller sets.
Regarding claim 7, it isn’t understood as to what exactly is required by the prior art.  The language relating to the directions isn’t understood and perhaps was a literal translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Pub No 61-86342) in view of Sugiyama (US Pat No 9,896,291).
Regarding claim 1, Maruyama discloses a medium feeding apparatus, comprising:
a first pair of feeding rollers (4) configured to feed a medium downstream;
a second pair of feeding rollers (1) provided downstream of the first pair of feeding rollers;
a curved path (generally 12) that is a medium feeding path formed between the first pair of feeding rollers and the second pair of feeding rollers, the medium being transported along the curved path while being curved downward (shown in figure 4); and
an accommodating portion (e.g. the space between 12b and 12a) formed outside a curve of the curved path and configured to accommodate a deformed part of the medium at the curved path; 
wherein the first pair of feeding rollers is provided at a center area in a medium width direction intersecting with a medium feeding direction, and wherein the accommodating portion has a pushing member configured to push the deformed part of the medium upstream in the medium feeding direction (as shown in figures 4 and 9).
It is noted that Maruyama fails to disclose the first pair of feeding rollers extend in the width direction a smaller amount than the second pair of feeding rollers.  However, Sugiyama discloses a similar sheet conveying/registering device wherein the first pair of feeding rollers () extend in the width direction a smaller amount than the second pair of feeding rollers ().  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Murayama with the teachings of Sugiyama to achieve the predictable result of 

Regarding claim 2, Maruyama discloses the pushing member is an elastic member whose downstream portion in the medium feeding direction is fixed and whose upstream portion in the medium feeding direction pushes the deformed part of the medium.
Regarding claim 4, Maruyama discloses the pushing member is provided at a center area in the medium width direction (as shown in figures 2 and 3).
Regarding claim 7, Maruyama discloses the pushing member pushes directions of bringing a leading edge of the medium into abutment against the second pair of feeding rollers, wherein the pushing member pushes to allow the bulge of the deformed part to escape an area excluded the first pair of feeding rollers in the medium width direction (as shown in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view Sugiyama, further in view of Kakuta et al (US Pat No 9,975,715).

Regarding claim 5, it is noted that Maruyama is silent as to control of the rollers.  However, Kakuta discloses a controller (9) configured to control the first pair of feeding rollers and the second pair of feeding rollers; wherein the controller changes an amount of driving the first pair of feeding rollers depending on feeding conditions when the first pair of feeding rollers is driven, with the second pair of feeding rollers stopped (see at least column 6, lines 20-32).  It would have been obvious to one having ordinary skill in the art to have modified Maruyama with the teachings of Kakuta to achieve the predictable result of aligning the sheet as it is fed (obvious to try with limited, predictable results).
Regarding claim 6, Kakuta discloses an image reading apparatus comprising a reader configured to read a medium (shown in figure 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619